DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation "said portion" in lines 9-10. It is not clear to the examiner if “said portion” in lines 9-10 is referring back to “a portion” as previously recited in line 9 or “a portion” as previously recited in line 7. Appropriate correction is required. 
Claims 2-13 are rejected due to being dependent from rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eull (US Pub No. 2011/0166594) [as evidenced by Boehringer (US Pub No. 2008/0177253)].
	Regarding claim 1, Eull discloses (Figures 2 and 4) a nasal dilator (10) having a plan view periphery and a total width, length, and a nasal dilator surface area (clearly shown in Figure 2), comprising: a central oblong body region (body region of 2, 4, 6 when assembled) extending the total length of the nasal dilator (clearly shown in Figure 2); an impermeable surface area (spring elements 4) (Paragraph 0047, PET) (spring elements 4 are made of PET as disclosed in Paragraph 0047 which is identical to the applicant’s material for their resilient members as disclosed in Paragraph 0095 of applicant’s original specification resulting in the spring elements 4 with PET to be impermeable) (For additional support, the reference of Boehringer discloses in Paragraph 0055 that PET is an impermeable material) contained entirely within the body region (clearly shown in Figure 2); and a permeable surface area (2) (Paragraph 0038); wherein a portion of the permeable surface area (inner surface portion of 2 facing spring elements 4 as shown in Figure 2) is contained within the body region (clearly shown in Figure 2); and wherein a portion of the permeable surface area (outer surface portion of 2 facing carrier layer 1 as shown in Figure 2) is contained outside the body region (clearly shown in Figures 2 and 4).
	Eull fails to disclose the body region having a width not greater than 45% of the dilator width and a body region surface area and wherein the portion of the permeable surface area contained within the body region is about 43% to about 54% of the body region surface area; and wherein the portion of the permeable surface area contained outside the body region is about 38% to about 43% of the nasal dilator surface area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the body region to have a width not greater than 45% of the dilator width and a body region surface area and wherein the portion of the permeable surface area contained within the body region is about 43% to about 54% of the body region surface area; and wherein the portion of the permeable surface area contained outside the body region is about 38% to about 43% of the nasal dilator surface area since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 2, Eull discloses at least one resilient member (spring elements 4) having a periphery and a width, said periphery defining the impermeable surface area (Paragraph 0047, PET) (see rejection for claim 1 above).
	Regarding claim 3, Eull discloses all of the elements of above except for the width of the at least one resilient member is from about 45% to about 55% of the body region width; and wherein the surface area of the at least one resilient member is from about 46% to about 57% of the body region surface area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the width of the at least one resilient member to be from about 45% to about 55% of the body region width; and wherein the surface area of the at least one resilient member is from about 46% to about 57% of the body region surface area since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 4, Eull discloses all of the elements of above except for the width of each of the at least one resilient member is less than 0.125" and a thickness thereof is greater than 0.010".
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the width of each of the at least one resilient member to be less than 0.125" and a thickness thereof to be greater than 0.010" since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 5, Eull discloses the at least one resilient member consists of two resilient members spaced laterally apart (clearly shown in Figure 2) but fails to disclose wherein a combined width of the two resilient members is from about one-fifth to about one-fourth of the nasal dilator width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have a combined width of the two resilient members to be from about one-fifth to about one-fourth of the nasal dilator width since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 6, Eull discloses the at least one resilient member consists of two resilient members (clearly shown in Figure 2) but fails to disclose wherein a combined width of the two resilient members is about 19% of the nasal dilator width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have a combined width of the two resilient members to be about 19% of the nasal dilator width since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 7, Eull discloses the at least one resilient member consists of two resilient members spaced laterally apart (clearly shown in Figure 2) but fails to disclose the two resilient members laterally spaced apart by a distance greater than a combined width of the two resilient members; and wherein the body region width is about 2.2 times greater than the combined width of the two resilient members.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the two resilient members to be spaced apart by a distance greater than a combined width of the two resilient members; and wherein the body region width to be about 2.2 times greater than the combined width of the two resilient members since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 8, Eull discloses a first corner tab region (right tab of 2) abutting a first long edge of the body region; and a second corner tab region (left tab of 2) abutting a second long edge of the body region, the first and second corner tab regions having a surface area and extending the total length of the nasal dilator (clearly shown in Figure 2) but fails to disclose wherein a total surface area of the first and second corner tab regions combined is about 40% of the nasal dilator surface area, the body region surface area is about 60% of the nasal dilator surface areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have a total surface area of the first and second corner tab regions combined to be about 40% of the nasal dilator surface area, the body region surface area to be about 60% of the nasal dilator surface areas since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 9, Eull discloses all of the elements above except for the impermeable surface area is from about 1.6 to about 1.7 times lesser and the permeable surface area is from about 1.35 to about 1.45 times greater compared to a similar nasal dilator (the examiner wants to note that this similar nasal dilator is not positively recited in the claim) having a substantially same periphery and surface area, two or three resilient members positioned wholly within a same-sized body region having a surface area of about 60% of nasal dilator surface area, and a corner tab region surface area of about 40% of the nasal dilator surface area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the impermeable surface area to be from about 1.6 to about 1.7 times lesser and the permeable surface area to be from about 1.35 to about 1.45 times greater compared to a similar nasal dilator having a substantially same periphery and surface area, two or three resilient members positioned wholly within a same-sized body region having a surface area of about 60% of nasal dilator surface area, and a corner tab region surface area of about 40% of the nasal dilator surface area since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 10, Eull discloses all of the elements above except for wherein a ratio between the permeable surface area and the impermeable surface area is from about 2:1 to about 2.5:1; and wherein said ratio is from about 2.3 to 2.4 times greater than the similar nasal dilator (the examiner wants to note that this similar nasal dilator is not positively recited in the claim), such that the moisture vapor transmission rate of the nasal dilator is from about 36% to about 40% greater than the similar nasal dilator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have a ratio between the permeable surface area and the impermeable surface area to be from about 2:1 to about 2.5:1; and wherein said ratio to be from about 2.3 to 2.4 times greater than the similar nasal dilator, such that the moisture vapor transmission rate of the nasal dilator is from about 36% to about 40% greater than the similar nasal dilator since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 11, Eull discloses all of the elements above except for wherein the permeable body region surface area is from about 2.7 to about 3.6 times greater than the similar nasal dilator (the examiner wants to note that this similar nasal dilator is not positively recited in the claim), such that a moisture vapor transmission rate of the nasal dilator is from about 36% to about 40% greater than the similar nasal dilator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the permeable body region surface area to be from about 2.7 to about 3.6 times greater than the similar nasal dilator, such that a moisture vapor transmission rate of the nasal dilator is from about 36% to about 40% greater than the similar nasal dilator since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 13, Eull discloses wherein the engagement element (6) comprises a base member, wherein the base member is a peripheral defining layer of the nasal dilator (Figures 2 and 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eull (US Pub No. 2011/0166594) [as evidenced by Boehringer (US Pub No. 2008/0177253)] as applied to claim 11 above, and further in view of Ierulli (US Pub No. 2008/0257341).
Regarding claim 12, Eull discloses all of the elements above except for at least one opening extending vertically through the body region surface area, the opening positioned adjacent the at least one resilient member, wherein the opening displaces a portion of the body region permeable surface area, such that the moisture vapor transmission rate of the nasal dilator is roughly 66% greater than the similar nasal dilator (the examiner wants to note that this similar nasal dilator is not positively recited in the claim).
Ierulli, in the same field of endeavor, teaches (Figure 28) a nasal dilator (10) that includes an opening (29) extending vertically through the body region surface area, the opening positioned adjacent the at least one resilient member (22) (Paragraph 0097). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal dilator of Eull to have included an opening extending vertically through the body region surface area, the opening positioned adjacent the at least one resilient member as taught by Ierulli, in order to serve as an aid for aligning the dilator to the bridge of the nose (Ierulli, Paragraph 0097). [Eull modified by Ierulli would result in the opening to displace a portion of the body region permeable surface area, such that the moisture vapor transmission rate of the nasal dilator is roughly 66% greater than the similar nasal dilator (the examiner wants to note that this similar nasal dilator is not positively recited in the claim resulting in Eull modified by Ierulli to be fully capable in meeting the moisture vapor transmission rate above)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771